Exhibit 10.104

INCREMENTAL FACILITY AGREEMENT

CREDIT SUISSE AG
11 Madison Avenue
New York, NY 10010
NORTHWEST BANK
925 4th Avenue, Suite 100
Seattle, WA 98104







November 19, 2015
Encore Capital Group, Inc.
3111 Camino Del Rio North
Suite 1300
San Diego, California
Attention:    Chief Financial Officer
Re: Incremental Facility Agreement
Ladies and Gentlemen:
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of February 25, 2014, as amended by that certain Amendment
No. 1 to Second Amended and Restated Credit Agreement dated as of August 1, 2014
and that certain Amendment No. 2 to Second Amended and Restated Credit Agreement
dated as of July 9, 2015 (as so amended, and as the same may be further amended,
restated, modified, supplemented, extended or replaced from time to time, the
“Credit Agreement”), by and among Encore Capital Group, Inc. (“Borrower”), the
several banks and other financial institutions and lenders from time to time
party thereto (the “Lenders”), SunTrust Bank, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent, issuing bank and
swingline lender. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings set forth in the Credit Agreement. This
Incremental Facility Agreement (this “Agreement”) (i) is an “Incremental
Facility Amendment” (as defined in the Credit Agreement) and the Credit
Agreement is hereby amended in accordance with the terms and conditions herein
and (ii) shall be deemed to be a “Loan Document” under the Credit Agreement.
At the request of the Borrower, (i) Credit Suisse AG (“Credit Suisse”) hereby
agrees to provide an Incremental Revolving Commitment to the Borrower in the
amount of $50,000,000 (the “Incremental Revolving Commitment”) and (ii)
Northwest Bank (“NWB” and together with Credit Suisse, the “Incremental Lenders”
and each, an “Incremental Lender”) hereby agrees to make an Incremental Term
Loan in the amount of $5,000,000 (the “Incremental Term Loan” and together with
the Incremental Revolving Commitment and the Incremental Revolving Loans funded
pursuant to the Incremental Revolving Commitment, the “Incremental Facility”).
The Incremental Facility provided pursuant to this Agreement shall be subject to
all of the terms and conditions set forth in the Credit Agreement, including
without limitation, Section 2.2 thereof with respect to the Incremental
Revolving Commitment and Section 2.5 thereof with respect to the Incremental
Term Loan.



LEGAL02/35984812v7

--------------------------------------------------------------------------------



Each Incremental Lender, the Borrower and the Administrative Agent each
acknowledges and agrees that the Incremental Revolving Commitment provided
pursuant to this Agreement shall constitute a “Revolving Commitment” for all
purposes of the Credit Agreement and the other applicable Loan Documents and the
Incremental Term Loan provided pursuant to this Agreement shall constitute a
“Term Loan” for all purposes of the Credit Agreement and the other applicable
Loan Documents. Furthermore, each of the parties to this Agreement hereby agrees
that (i) the Incremental Facility shall be subject to the terms set forth on
Annex III hereto, (ii) the Incremental Revolving Commitment, and the Revolving
Loans funded thereunder, shall be on the same terms and conditions as the
Revolving Commitments and Revolving Loans under the Credit Agreement,
(iii) except as otherwise expressly set forth herein, the Incremental Term Loan
shall be on the same terms and conditions as the Term Loans under the Credit
Agreement (iv) Schedule II-A to the Credit Agreement is hereby amended and
restated in its entirety to read as set forth in Annex I hereto and (v) Schedule
III to the Credit Agreement is hereby amended and restated in its entirety to
read as set forth in Annex II hereto.
Each Incremental Lender hereby (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents, (iii) irrevocably authorizes the Administrative Agent
to take such action on its behalf under this Agreement, the other Loan Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties thereunder as are specifically
delegated to or required of the Administrative Agent by the terms thereof and
such other powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender and (v) in the case an Incremental Lender is a
Foreign Lender, attaches the forms and/or certificates referred to in Section
2.20(g) of the Credit Agreement, certifying as to its entitlement as of the date
hereof to a complete exemption from, or a reduction of, United States
withholding taxes with respect to all payments to be made to it by the Borrower
under the Credit Agreement and the other Loan Documents.
Upon the date of (i) the execution of a counterpart of this Agreement by the
Incremental Lenders, the Administrative Agent, the Borrower and each Guarantor,
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of facsimile or other form of electronic transmission
permitted under the Credit Agreement) hereof, (iii) the payment of any fees then
earned, due and payable in connection herewith and (iv) the satisfaction (or
waiver in writing) of any other conditions precedent set forth in Section 6 of
Annex III hereto (such date, the “Agreement Effective Date”), (a) Credit Suisse
shall be obligated to fund the Incremental Revolving Loans pursuant to the
Incremental Revolving Commitment to be made by it, and participate in Letters of
Credit and Swingline Loans required to be participated in by it on the terms,
and subject to the conditions, set forth in the Credit Agreement and in this
Agreement, (b) NWB shall be obligated to fund the Incremental Term Loan on the
terms, and subject to the conditions, set forth in the Credit Agreement and in
this Agreement and (c) each Incremental Lender shall have the rights and
obligations of a Lender thereunder and under the other applicable Loan
Documents.

LEGAL02/35984812v7



--------------------------------------------------------------------------------



Each of the Borrower and each Guarantor acknowledges and agrees that (i) it
shall be liable for all Obligations with respect to the Incremental Facility
created hereunder and (ii) all such Obligations (including the Incremental
Revolving Loans and the Incremental Term Loan) shall constitute (and be included
in the definition of) “Secured Obligations” under the Credit Agreement and be
entitled to the benefits of the respective Collateral Documents and the Guaranty
Agreement as, and to the extent, provided in the Credit Agreement and in such
other Loan Documents.
Attached hereto as Annex IV is the officer’s certificate required pursuant to
Section 2.24(a) of the Credit Agreement certifying as to compliance with clauses
(i), (ii) and (iii) of such Section and containing the calculations (in
reasonable detail) required by such clause (ii) thereof.
The Borrower may accept this Agreement by signing the enclosed copies in the
space provided below, and returning one copy of same to each Incremental Lender
and one copy to the Administrative Agent before the close of business on
November 19, 2015. If the Borrower does not so accept this Agreement by such
time, the obligations of the Incremental Lenders to provide the Incremental
Facility set forth in this Agreement shall be deemed canceled and of no force or
effect.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile
transmission) by the parties hereto, this Agreement may only be changed,
modified or varied by written instrument in accordance with the requirements for
the modification of Loan Documents pursuant to Section 10.2 of the Credit
Agreement.
THIS AGREEMENT AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT, IN ANY EVENT, GIVING EFFECT TO SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
[Signature Pages Follow]



LEGAL02/35984812v7



--------------------------------------------------------------------------------



Very truly yours,


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By: /s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory
By: /s/ Jayant Rao
Name: Jayant Rao
Title: Authorized Signatory





Signature Page to
Incremental Facility Agreement

--------------------------------------------------------------------------------



NORTHWEST BANK
By: /s/ Basant Singh
Name: Basant Singh
Title: Mkt President







Signature Page to
Incremental Facility Agreement

--------------------------------------------------------------------------------



Agreed and Accepted as of the date first written above:


SUNTRUST BANK, as Administrative Agent,
Issuing Bank and Swingline Lender
By: /s/ Paula Mueller
Name: Paula Mueller
Title: Director





Signature Page to
Incremental Facility Agreement

--------------------------------------------------------------------------------



Agreed and Accepted as of the date first written above:
ENCORE CAPITAL GROUP, INC.
By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Executive Vice President, Chief Financial Officer and Treasurer



Signature Page to
Incremental Facility Agreement

--------------------------------------------------------------------------------



Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Facility Agreement and to the establishment of the Incremental
Facility and the Obligations incurred related thereto.


MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND FUNDING LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING NCC-2 CORPORATION
MIDLAND INTERNATIONAL LLC
MRC RECEIVABLES CORPORATION
PROPEL ACQUISITION LLC
PROPEL FUNDING LLC
ASSET ACCEPTANCE CAPITAL CORP.
ASSET ACCEPTANCE, LLC
ATLANTIC CREDIT & FINANCE, INC.




By: /s/ Jonathan Clark
Name:     Jonathan Clark
Title:     Treasurer


MIDLAND INDIA LLC




By: /s/ Glen V. Freter
Name: Glen V. Freter
Title:     Treasurer




ASSET ACCEPTANCE RECOVERY SERVICES, LLC
ASSET ACCEPTANCE SOLUTIONS GROUP, LLC
LEGAL RECOVERY SOLUTIONS, LLC




By: /s/ Darin B. Herring
Name: Darin B. Herring
Title:     Vice President




ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC




By: /s/ Shawn Thomas
Name: Shawn Thomas
Title:     General Manager



Signature Page to
Incremental Facility Agreement

--------------------------------------------------------------------------------



ANNEX I
Schedule II-A to Credit Agreement






Lender
Revolving Commitment Amount
Term Loan A Commitment Amount
SunTrust Bank
$
83,278,619.73


$
16,552,380.95


Bank of America, N.A.
73,435,714.00


17,028,571.43


Fifth Third Bank
51,070,190.48


9,523,809.52


ING Capital LLC
66,071,428.58


9,523,809.52


Morgan Stanley Bank, N.A.
40,625,000.00


10,000,000.00


California Bank &Trust
32,380,952.00


7,619,047.62


Citibank, N.A.
43,749,999.98


6,666,666.67


Bank Leumi USA
10,767,857.14


4,514,285.71


Israel Discount Bank of New York
16,190,476.19


3,809,523.81


First Bank
16,041,666.67


3,333,333.33


Amalgamated Bank
15,892,857.14


2,857,142.86


Union Bank
22,321,428.59


2,857,142.86


Cathay Bank, California Banking Corporation
13,164,285.70


1,904,761.90


Chang Hwa Commercial Bank, Ltd., New York
Branch
19,345,238.10


1,904,761.90


Manufacturers Bank
8,214,285.70


1,904,761.90


Barclays Bank
20,000,000.00


0.00


RBS Citizens
35,000,000.00


0.00


Flagstar Bank
25,000,000.00


0.00


PrivateBank and Trust
25,000,000.00


0.00


Western Alliance Bank
25,000,000.00


0.00


Raymond James Bank
20,000,000.00


0.00


UBS AG, Stamford Branch
20,000,000.00


0.00


CTBC Bank
10,000,000.00


0.00


Credit Suisse AG
50,000,000.00


0.00


 
 
 
Total


$742,550,000.00




$100,000,000
















Annex I

--------------------------------------------------------------------------------



ANNEX II
Schedule III to Credit Agreement
EXTENDING LENDERS AND NON-EXTENDING LENDERS




Extending Lenders:


Lender
Revolving Commitment Amount
Term Loan A-2 Commitment Amount
SunTrust Bank
$
83,278,619.73


$
15,040,427.92


Bank of America, N.A.
73,435,714.00


15,964,286.00


Fifth Third Bank
51,070,190.48


8,929,809.52


ING Capital LLC
66,071,428.58


8,928,571.42


Morgan Stanley Bank, N.A.
40,625,000.00


9,375,000.00


California Bank &Trust
32,380,952.00


7,619,048.00


Citibank, N.A.
43,749,999.98


6,250,000.02


Bank Leumi USA
10,767,857.14


4,232,142.86


First Bank
16,041,666.67


3,124,999.98


Union Bank
22,321,428.59


2,678,571.41


Cathay Bank, California Banking Corporation
13,164,285.70


1,785,714.30


Chang Hwa Commercial Bank, Ltd., New York Branch
19,345,238.10


1,785,714.30


Manufacturers Bank
8,214,285.70


1,785,714.30


Barclays Bank PLC
20,000,000.00


0.00


RBS Citizens
35,000,000.00


0.00


Flagstar Bank
25,000,000.00


0.00


PrivateBank and Trust
25,000,000.00


0.00


Western Alliance Bank
25,000,000.00


0.00


Raymond James Bank
20,000,000.00


0.00


UBS AG, Stamford Branch
20,000,000.00


0.00


CTBC Bank
10,000,000.00


0.00


Credit Suisse AG
50,000,000.00


0.00


Northwest Bank
0.00


5,000,000.00


 
 
 
Total


$710,466,666.67




$92,500,000.03







Non-Extending Lenders:



Annex II

--------------------------------------------------------------------------------



Lender
Revolving Commitment Amount
Term Loan A Commitment Amount
Israel Discount Bank of New York
16,190,476.19


3,571,428.56


Amalgamated Bank
15,892,857.14


2,678,571.41


 
 
 
Total


$32,083,333.33




$6,249,999.97






Annex II

--------------------------------------------------------------------------------



ANNEX III
TERMS AND CONDITIONS FOR
INCREMENTAL FACILITY AGREEMENT
1. Name of Borrower: Encore Capital Group, Inc., a Delaware corporation.
2. Date upon which the Incremental Facility is to become effective:    November
19, 2015.
3. Maturity Dates:
(a)    Date upon which the Incremental Revolving Loans mature: the Revolving
Commitment Termination Date.
(b)    Date upon which the Incremental Term Loan matures: the Term Loan A-2
Maturity Date.
4. Applicable Margin: Identical to the “Applicable Margin” as defined in the
Credit Agreement.
5. Amortization: The Borrower unconditionally promised to pay to the
Administrative Agent for the account of NWB, on the last Business Day of each of
March, June, September and December, commencing on December 31, 2015 a principal
amount equal to $5,000,000.00 multiplied by (i) 1.25%, for the first such
quarterly installment, (ii) 1.875%, for the next four (4) quarterly installments
thereafter and (iii) 2.5%, for the next eight (8) quarterly installments
thereafter; provided, that, to the extent not previously paid, the aggregate
unpaid principal balance of the Incremental Term Loan shall be due and payable
on the Term Loan A-2 Maturity Date.
6. Other Conditions Precedent:
(a)    No Default or Event of Default has occurred and is continuing or shall
result from the Incremental Facility provided by the Incremental Lenders under
the Incremental Facility Agreement as of the date hereof;
(b)    the Borrower and its Restricted Subsidiaries are in pro forma compliance
with each of the covenants set forth in Article VI of the Credit Agreement as of
the last day of the most recently ended Fiscal Quarter after giving effect to
the Incremental Facility provided by the Incremental Lenders under the
Incremental Facility Agreement on the date hereof (assuming for such purpose
that the Incremental Revolving Commitment provided under the Incremental
Facility Agreement is fully drawn on the date hereof);
(c)    each of the conditions in Section 3.2 of the Credit Agreement have been
satisfied; and
(d)     the Administrative Agent shall have received:
(i)    a favorable written opinion of Pillsbury Winthrop Shaw Pittman LLP
addressed to the Administrative Agent and the Incremental Lenders covering such
matters relating to the Borrower and the transactions contemplated under the
Incremental Facility Agreement as the Administrative Agent or the Incremental
Lenders shall reasonably request; and

Annex III

--------------------------------------------------------------------------------



(ii)    a certificate signed by a Responsible Officer of the Borrower
substantially in the form of Annex IV.



Annex III

--------------------------------------------------------------------------------



ANNEX IV
OFFICER’S CERTIFICATE
November __, 2015

This Officer’s Certificate is being executed and delivered in connection with
that certain Incremental Facility Agreement, dated as of the date hereof (the
“Incremental Facility Agreement”) by and among Encore Capital Group, Inc. (the
“Borrower”), Credit Suisse AG (“Credit Suisse”) and Northwest Bank (“NWB” and
together with Credit Suisse, the “Incremental Lenders” and each, an “Incremental
Lender”) and SunTrust Bank, as administrative agent (the “Agent”) under that
certain Second Amended and Restated Credit Agreement, dated as of February 25,
2014, as amended by that certain Amendment No. 1 to Second Amended and Restated
Credit Agreement August 1, 2014 and that certain Amendment No. 2 to Second
Amended and Restated Credit Agreement dated as of July 9, 2015 (as so amended,
and as the same may be further amended, restated, modified, supplemented,
extended or replaced from time to time, the “Credit Agreement”), by and among
the Borrower, the several banks and other financial institutions and lenders
from time to time party thereto (the “Lenders”), the Agent, in its capacity as
administrative agent for the Lenders, as collateral agent for the Secured
Parties, as issuing bank and as swingline lender and the other agents and
arrangers party thereto, pursuant to which (i) Credit Suisse is willing to
extend to the Borrower an Incremental Revolving Commitment and (ii) NWB is
willing to extend to the Borrower an Incremental Term Loan, in each case subject
to the terms and conditions set forth in the Incremental Facility Agreement.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


The undersigned, a Responsible Officer of the Borrower, in such capacity and not
individually, hereby certifies on behalf of the Borrower the following:


(a)
no Default or Event of Default has occurred and is continuing or will result
from the consummation of the transactions contemplated by the Incremental
Facility Agreement;

(b)
the Borrower and its Restricted Subsidiaries are in pro forma compliance with
each of the covenants set forth in Article VI of the Credit Agreement as of the
last day of the most recently ended Fiscal Quarter after giving effect to the
Incremental Facility provided by the Incremental Lenders under the Incremental
Facility Agreement (assuming for such purpose that the Incremental Revolving
Commitment is fully drawn at such time) and attached hereto as Exhibit A are the
calculations (in reasonable detail) demonstrating such compliance;

(c)
all of the conditions set forth in Section 3.2 of the Credit Agreement have been
satisfied; and

(d)
attached hereto as Exhibit B is a true and correct copy of the resolutions of
the Borrower which approve the incurrence of the Incremental Facilities.





[Signature page follows]



Annex IV

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Officer's Certificate to
be effective as of the date first written above.


ENCORE CAPITAL GROUP, INC.




By: ___________________________
Name:
Title:



[Signature Page to Officer’s Certificate]